Citation Nr: 1810724	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of a temporary total evaluation beyond September 30, 2012, based on the need for convalescence following a March 1, 2012 right foot surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970 and from November 1971 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2012 rating decision granted a temporary total evaluation for service-connected post-operative hammertoes, right foot, from March 1, 2012 to April 30, 2012.

In a separate March 2014 rating decision, the RO granted another temporary total evaluation from May 31, 2013 to June 30, 2013 based on the need for convalescence following another right foot surgery in May 2013.  The Veteran did not specifically lodge disagreement with the time periods assigned regarding the convalescent period following the second right foot surgery, and such matter is not currently within the Board's jurisdiction.

In October 2015, the Board extended the temporary total evaluation following the first right foot surgery from April 30, 2012 to September 30, 2012.  It then remanded the issue for review by the Veterans Service Center Manager for consideration of an additional extension of convalescence regarding the first surgery for the time period beyond September 30, 2012.  The Veterans Service Center Manager submitted a negative determination in October 2016.

Thereafter, in January 2017, the RO granted another temporary total evaluation from July 15, 2016 to September 30, 2016.  The Veteran did not specifically lodge disagreement with the time periods assigned regarding the convalescent period following the third right foot surgery, and such matter is not currently within the Board's jurisdiction.

The case has now returned to the Board for appellate review.


FINDING OF FACT

There is no evidence that the first right foot surgery of March 1, 2012 resulted in convalescence or severe post-operative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more beyond September 30, 2012.


CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation beyond September 30, 2012, based on the need for convalescence following a March 1, 2012 right foot surgery, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

An extension of one, two, or three months of a temporary total disability rating may be granted based on the factors enumerated above.  38 C.F.R. § 4.30(b)(1). Extensions of one to six months beyond the initial six-month temporary total disability rating may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely-healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  Id.; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

In the instant case, after reviewing the evidence of record, the Board finds that the Veteran is not entitled to an additional extension of his first temporary total rating beyond September 30, 2012 for convalescence following the March 2012 right foot surgery.  Accordingly, the Board will deny the claim.

In support of this determination, the Board first acknowledges that the Veterans Service Center Manager determined in October 2016 that an extension of convalescence beyond the period assigned by the Board in October 2015 was not warranted.  Thus, there has been substantial compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Moving to the medical evidence of record, the Board notes that during an August 2012 VA examination, the examiner noted post-surgery affects in the level of the first metatarsophalangeal joint (MPJ).  Additionally, the examiner commented that while the Veteran was still convalescing in regard to his foot surgery and home activities at the time of the examination, his right foot disability foot did not impact his ability to work.  Lastly, the examiner stated that the Veteran was still using crutches, orthopedic shoes, and a brace on a regular basis.

Thereafter, the record is devoid of any evidence of medical treatment until May 2013-when another surgical procedure was performed on the Veteran's right foot.  Thus, as the issue presently stands, there is no competent medical evidence revealing the state of the Veteran's condition between September 2012 and May 2013.  Due to this dearth of competent medical evidence, the Board cannot conclude that the Veteran was still recovering-in the sense contemplated by 38 C.F.R. § 4.30-from his March 2012 surgery during the time period following September 30, 2012 leading up to his next surgery in May 2013.  Accordingly, the Board must deny the Veteran's claim.


ORDER

Entitlement to an extension of a temporary total evaluation beyond September 30, 2012, based on the need for convalescence following a March 1, 2012 right foot surgery, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


